Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on Feb.22 ,2021 is accepted by Examiner.
Since claim 1 is an allowable generic claim, the withdrawn claim 12 is hereby rejoined and allowed together with other claims 2-2-11,13-15 and 21-22.
Claims 1-15 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  semiconductor device having a combination of  a semiconductor die including a central region and a peripheral region surrounding the central region, wherein the peripheral region comprises a left-bottom corner region, a left-upper corner region, a right-upper corner region and a right-bottom corner region; a defect detection structure in the peripheral region, the defect detection structure comprising a first conduction loop in the left-bottom corner region, a second conduction loop in the right-bottom corner region, a third conduction loop in the left-bottom corner region and the left-upper corner region and a fourth conduction loop in the right-bottom corner region and the right-upper corner region; and an input-output circuit directly electrically connected to each of respective end nodes of the first conduction loop, the second conduction loop, the third conduction loop and the fourth conduction loop as recited in claim 1. Claims 2-14 and 21 depend from allowed claim 1. They are also allowed accordingly.
The prior art does not disclose A defect detection structure in a peripheral region of a semiconductor die surrounding a central region of the semiconductor di
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaltalioglu (pat# 8159254) discloses  Crack sensors for semiconductor devices.
Fender et al (pat# 9,070,683) disclose   Die fracture detection and humidity protection with  double guard ring arrangement .
	Xie et al (Pat# 9.159,646) disclose an apparatus and method to monitor die edge defects 

Sugiura et al (pat# 7,247,921) disclose Semiconductor apparatus and method of manufacturing same, and method of detecting defects in semiconductor  apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867